Citation Nr: 1735461	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 10, 2006 to October 14, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from April 10, 2006 to October 14, 2008.


REPRESENTATION

Veteran represented by:	Amrit K. Sidhu, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In the August 2010 substantive appeal, the Veteran requested a Travel Board hearing.  The Veteran's requests to withdraw his hearing request were received in August 2014 and October 2015.

In December 2015, the Board remanded the issues listed on the title page for additional evidentiary development.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  From April 10, 2006 to October 14, 2008, the Veteran's service-connected PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's combined schedular disability rating did not meet the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from April 10, 2006 to October 14, 2008.

3.  The Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment due to his service-connected disabilities at any time from April 10, 2006 to October 14, 2008, and no referral for extra-schedular consideration is warranted.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 30 percent for PTSD from April 10, 2006 to October 14, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU due to service-connected disabilities from April 10, 2006 to October 14, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.340, 3.341(a), 4.16, 4.17, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected PTSD in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The issue of entitlement to service connection for PTSD was denied in a December 2005 VA rating decision.  In October 2008, the Veteran requested to reopen the claim and it was granted on the merits in a February 2009 VA rating decision.  A 10 percent disability rating was assigned for the entire appeal period effective from October 15, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the course of the appeal, a 30 percent disability rating was assigned effective from October 15, 2008 in a June 2010 VA rating decision and a 70 percent disability rating was assigned effective from September 7, 2010 in a March 2012 VA rating decision.

In the December 2015 Board decision, it was determined, in part, that there was clear and unmistakable error in the February 2009 VA rating decision because the RO failed to assign an effective date of April 10, 2006.  The issue of entitlement to an initial rating in excess of 30 percent from October 15, 2008 to September 6, 2010 was denied.  In a subsequent March 2017 VA rating decision, the RO assigned a 30 percent disability rating for the appeal period from April 10, 2006 to October 14, 2008.  Since the 30 percent disability rating is not the maximum rating available from April 10, 2006 to October 14, 2008, the issue remains on appeal and has been returned to the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

As such, the Board considers whether an initial rating in excess of 30 percent for PTSD is warranted at any time from April 10, 2006 to October 14, 2008.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A higher rating of rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A rating of 100 percent, the maximum available, is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. 

VA implemented usage of the DSM-5, effective August 4, 2014; however, the VA Secretary has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As this case was initially certified to the Board in February 2015, the DSM-5 is for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Review of VA psychiatric treatment records from April 10, 2006 to October 14, 2008 document the following psychiatric symptomatology. 

VA treatment records show that on April 10, 2006, the Veteran reported feelings of depression, wariness of others, detachment from others, not sleeping well, and he lived by himself.  He was not suicidal.  An August 2007 record revealed positive depression and PTSD screening results.

In December 2007, the Veteran reported "severe depression but denie[d] any suicidal ideation . . . [and] report seeing pictures, in his head, of things that happened while he was in Vietnam."  He explained that during his depressive episodes he loses feelings for everything and everyone and does not need or want anything.  The Veteran also reported having sleep impairment, flashbacks, hypervigilance, and hypertstartled for many years.  The VA physician observed the Veteran was alert and oriented, dressed and groomed appropriately, and demonstrated normal speech, anxious mood, constricted affect, logical thought process and content, and slightly impaired judgment and insight.

In March 2008, the Veteran reiterated feelings of depression, racing thoughts, feeling empty, having poor concentration, sleep impairment, and not wanting anyone around or talking to him.  He appeared alert and oriented, dressed and groomed appropriately, and demonstrated normal speech, depressed mood, congruent affect, linear thought process without hallucinations or delusions, and slightly impaired judgment and insight.

In May 2008, the Veteran reported having no patience, inability to focus, and worsening depression.  He reported having trouble with people trying to control him, possible panic attacks, hypervigilance, hyperstartled, re-experiencing and intrusive thoughts, problems sleeping, and occasional visual hallucinations.  Upon observation, the Veteran was alert and oriented, casually dressed, calm, cooperative, depressed, and demonstrated normal speech, constricted affect, sequential and logical thought process, good cognitive functioning, poor concentration, fair insight and judgment, and no suicidal or homicidal ideation.  Screening showed mild anxiety, anger, panic, and borderline depression.  The Veteran also denied auditory hallucinations, and delusions.

In July 2008, the Veteran discussed his hypervigilance.  He explained that his constant worry puts a knot in his stomach and that medication seemed to be relieving this symptom.  He reported his depression has lifted and mood is better, but had some anxiety about returning to work when healed because he works for a door manufacturing plant and his physical capacity will be reduced.  The screens for depression, suicidal ideation, anxiety, panic, and anger had all dropped and stayed in the mild to borderline to "little or none range."  The VA physician observed the Veteran was alert and oriented, dressed and groomed appropriately, and demonstrated normal speech, euthymic mood, open affect, sequential and logical thought process, and intact judgment and insight.  The Veteran denied hallucinations, delusions, and suicidal or homicidal ideation.

At the January 2009 VA examination for PTSD, the Veteran reported having an emotional relationship with a woman for three and a half years, which dates back to approximately beginning in June 2005 lasting during the appeal period from April 2006 to October 2008.

At the September 2010 VA examination for PTSD, the Veteran reported maintaining one friendship from work for about 27 years, which dates back to approximately beginning in 1983 lasting during the appeal period from April 2006 to October 2008. 

Pursuant to the December 2015 Board remand, an April 2016 VA medical opinion regarding functional impairment of the Veteran's service-connected PTSD during the appeal period from April 10, 2006 to October 14, 2008.  Following a review of the claims file, specifically noting VA treatment records dated from April 10, 2006 to July 29, 2008, the VA physician concluded the following:

The Veteran's severity level of PTSD during the period of April 10, 2006 to October 14, 2008 was most likely mild.  His treatment records described his symptoms as mild and improved by 2008.  Records indicate the [V]eteran initially sought treatment for worsening depression, anxiety, and panic, however, treatment notes indicate the [V]eteran self-reported symptom improvement due to medication management.

Regarding employment, the [V]eteran is documented as having been out of work due to physical problems.  The notes do not document the [V]eteran struggling at work due to PTSD symptoms.  A mental status exam included in the 7/29/2008 note describes improved mood and normal mental status, it is unlikely that the PTSD would have prevented gainful employment during that period.

After review of the pertinent evidence of record from April 10, 2006 to October 14, 2008, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology.  While he reported, in part, to having severe depression, anxiety, seeing pictures in his head, hypervigilance, panic-like feelings, slightly impaired judgment and insight, and inability to focus, his overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment at any time during the appeal period to warrant a higher rating.  As such, an initial rating in excess of 30 percent from April 10, 2006 to October 14, 2008 is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is aware that the symptoms listed under the next-higher ratings of 50, 70, and 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such an evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next-higher ratings for the entire initial appeal period from April 10, 2006 to October 14, 2008 but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 30 percent as they do not manifest with the severity required for a higher rating.

Lastly, the Board has considered the Veteran's reported history of symptomatology related to the service-connected PTSD.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of his service-connected psychiatric disability according to the appropriate Diagnostic Code and relevant rating criteria, as the record does not show that he has the necessary training, skills, or expertise to make this determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the scheduler rating for the service-connected disability on appeal has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor in evaluating unemployability.  38 C.F.R. §§ 3.341, 4.19.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In order to prevail on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

As noted above, following the December 2015 Board decision, the remaining issue on appeal is entitlement to a TDIU from April 10, 2006 to October 14, 2008.  During that period, the Veteran was service-connected for PTSD at 30 percent disabling, tinnitus at 10 percent disabling, and bilateral hearing loss at 0 percent disabling.

The combined disability evaluation is 40 percent from April 10, 2006 to October 14, 2008.  See 38 C.F.R. § 4.25.  Pursuant to 38 C.F.R. § 4.16(a) where one and two or more service-connected disabilities are present, the Board finds the Veteran did not meet the minimum percentage requirements for consideration of a TDIU on a schedular basis from April 10, 2006 to October 14, 2008.  As a result, the Board considers whether there is evidence to warrant assignment of a schedular TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), from April 10, 2006 to October 14, 2008.

VA treatment records, specifically dated May 2008, document the Veteran's employment at a door factory and that he did not finish high school. . . . 

At the January 2009 VA examination for PTSD, the Veteran reported "his job [entails] build[ing] doors and has done the same thing for 15 years," which dates back during the appeal period from April 2006 to October 2008.

The September 2009 VA examination report for PTSD further documents the Veteran worked in a door shop and retired in May 2010.

Pursuant to the December 2015 Board remand, VA medical opinions regarding functional impairment of the Veteran's service-connected disabilities were obtained.  In addition to the April 2016 VA medical opinion pertaining to PTSD, as discussed above, a VA medical opinion pertaining to bilateral hearing loss and tinnitus was obtained in January 2017.  Following a review of the claims file, the VA physician concluded the following:

In most cases, hearing loss/tinnitus is not sufficiently severe to prevent gainful employment with reasonable accommodations.  Hearing loss of the type described above would certainly post communication problems especially in noisy do not set physical standards for hearing impairment or restrict employment due to hearing loss.  Employers are not allowed to impose such qualification standards or deny employment unless they can show that hearing impairment would make it difficult or impossible for the employee to perform the work or the hearing loss would pose a risk to the employee or others.

With the use of hearing aids, the Veteran's hearing loss/tinnitus should not have adversely impacted his ability to find and maintain gainful employment from 2006-2008.  As previously stated, Veteran is eligible for hearing aids benefits and has been issued hearing aids through the VA.

After a full review of the record, the Board finds that the evidence is against the claim for a TDIU on an extra-schedular basis from April 10, 2006 to October 14, 2008.  As discussed above, the pertinent evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, were of sufficient severity to render him unable to secure or follow substantially gainful employment at any time during either appeal period.  In fact, the Veteran reported full-time gainful employment during the appeal period. 

Moreover, the Board acknowledges that VA regulations provide that a case, where a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), must be referred to the Director of the Compensation Service for extraschedular consideration.  

As discussed above, while the Veteran did not met the percentage standards under 38 C.F.R. § 4.16(a) from April 10, 2006 to October 14, 2008, the probative evidence of record did not show that the Veteran was unemployable by reason of his service-connected disabilities during the appeal period.  Again, the Veteran reported engagement in full-time gainful employment during the appeal period.  As a result, the Board finds no referral for extra-schedular consideration is warranted for the appeal period from April 10, 2006 to October 14, 2008.


ORDER

An initial rating in excess of 30 percent for PTSD from April 10, 2006 to October 14, 2008 is denied.

Entitlement to a TDIU from April 10, 2006 to October 14, 2008 is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


